[Cite as State v. Lynch, 2021-Ohio-4094.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :   APPEAL NO. C-210234
                                                TRIAL NO. B-9804522
          Plaintiff-Appellee,               :

    vs.                                     :
                                                      O P I N I O N.
RALPH LYNCH,                                :

          Defendant-Appellant.              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 19, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald W.
Springman, Chief Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Kathryn L. Sanford, Assistant Ohio State Public Defender, and Andrew Avellano, for
Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}   Defendant-appellant Ralph Lynch appeals the denial of his motion for

a new mitigation hearing. Lynch challenges his capital sentence, asserting that the

United States Supreme Court’s holding in Hurst v. Florida, 577 U.S. 92, 136 S.Ct.

616, 193 L.Ed.2d 504 (2016), renders Ohio’s capital punishment scheme

unconstitutional on its face and as applied to his sentence. The Supreme Court of

Ohio has considered the impact of Hurst in State v. Mason, 153 Ohio St.3d 476,

2018-Ohio-1462, 108 N.E.3d 56 (2018). Based on Mason, we reject Lynch’s

challenges and affirm the trial court’s judgment.

                           I.       Facts and Procedure

                                A. Lynch’s Trial and Sentencing

       {¶2}   In 1998, a grand jury indicted defendant-appellant Ralph Lynch for six

felonies related to the death of six-year-old M.L., including three counts of

aggravated murder. The aggravated-murder counts included four allegations of

aggravating circumstances that could render Lynch death-penalty eligible under R.C.

2929.04.

       {¶3}   Throughout Lynch’s trial, the trial court, prosecutor, and defense

counsel repeatedly told the jury that its sentencing verdict would be a

recommendation to the trial court. During voir dire, the trial court explained

bifurcated capital trials’ sentencing procedures. It informed the jury that, if it found

Lynch guilty of aggravated murder and one or more aggravating circumstances, it

would determine if the aggravating circumstances outweighed any mitigating factors.

If so, the jurors “would be required to make a recommendation to [the] Court that

the death penalty be imposed.” Following voir dire, Lynch moved to prohibit all


                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS


references to the sentencing verdict being a recommendation. The trial court denied

that motion.

       {¶4}      The jury found Lynch guilty of all charges and found that all four

aggravating circumstances existed. Namely, it found that Lynch had murdered M.L.:

1.) to escape detection, apprehension, trial, or punishment for another crime; 2.)

while committing rape; 3.) while committing kidnapping; and 4.) while M.L. was

under the age of 13. See R.C. 2929.04(A).

       {¶5}      At the start of the penalty phase, the trial court explained that the jury

should determine if the aggravating circumstances outweighed the mitigating

factors. If so, the jury was “responsible for returning a recommendation of the death

penalty.” And the prosecutor argued to the jury that “the only verdict [the jury

would] be able to return is a recommendation to Judge Kraft that Ralph Lynch be

put to death.”

       {¶6}      In mitigation, the defense presented evidence that Lynch had survived

poverty, abandonment, and multiple instances of sexual abuse as a child and had

cognitive disabilities, post-traumatic stress disorder, and depression.

       {¶7}      During its penalty phase closing argument, the state told the jury:

       * * * it will be your duty to find that the sentence of death shall be

       imposed upon Ralph L. Lynch. Then it will be your duty to find that

       the sentence of death shall be imposed upon Ralph L. Lynch.

                 It does not say “may be imposed.” It does not say “should be

       imposed.” It doesn’t say “could be imposed.” It says “shall be

       imposed.”




                                             3
                   OHIO FIRST DISTRICT COURT OF APPEALS


       {¶8}   The trial court instructed the jury that it would “decide that the

sentence of death shall be imposed” based on finding that the aggravating

circumstances outweighed mitigating factors. The jury recommended that Lynch be

sentenced to death. Following that recommendation, the trial court merged the

aggravated-murder counts and independently reweighed the aggravating and

mitigating circumstances. The trial court sentenced Lynch to death.

       {¶9}   On direct appeal, the Supreme Court of Ohio found evidence of

prosecutorial misconduct, but considered it harmless. State v. Lynch, 98 Ohio St.3d

514, 2003-Ohio-2284, 787 N.E.2d 1185, ¶ 124. The court reweighed the aggravating

and mitigating circumstances and affirmed Lynch’s sentence. Id. at ¶ 130.

       {¶10} Lynch unsuccessfully challenged his sentence in postconviction

petitions in state and federal court. See State v. Lynch, 1st Dist. Hamilton No. C-

010209, 2001 WL 1635760 (Dec. 21, 2001); State v. Lynch, 1st Dist. Hamilton No. C-

050914, 2006-Ohio-5076; Lynch v. Hudson, S.D.Ohio No. 2:07-cv-948, 2017 WL

3404773 (Aug. 9, 2017).

                       B. Lynch’s Motion for a New Mitigation Trial

       {¶11} In 2017, Lynch moved for leave to file a motion for a new mitigation

trial based on the United States Supreme Court’s decision in Hurst, 577 U.S. 92, 136

S.Ct. 616, 193 L.Ed.2d 504. Lynch argued that Hurst rendered Ohio’s death penalty

scheme unconstitutional. According to Lynch, Hurst rendered his sentence improper

because it was the result of procedural irregularities, contrary to law, and based on

an error of law.

       {¶12} As Lynch’s motion was pending before the trial court, the Supreme

Court of Ohio decided Mason., 153 Ohio St.3d 476, 2018-Ohio-1462, 108 N.E.3d 56.


                                         4
                    OHIO FIRST DISTRICT COURT OF APPEALS


Lynch renewed his motion for a new mitigation trial. The trial court denied that

motion “pursuant to Ohio v. Mason.” Lynch appeals.

                             II.     Law and Analysis

                                     A. Facial Challenge

       {¶13} Lynch raises two assignments of error for review that we will address

out of order. In his second assignment of error, Lynch contends that Ohio’s death

penalty scheme is facially unconstitutional following Hurst.

       {¶14} A statute’s constitutionality is a question of law that we review de

novo. Andreyko v. Cincinnati, 153 Ohio App.3d 108, 2003-Ohio-2759, 791 N.E.2d

1025, ¶ 11 (1st Dist.). We begin with a presumption that Ohio’s statutes are

constitutional. (Citations omitted.) State v. Mole, 149 Ohio St.3d 215, 2016-Ohio-

5124, 74 N.E.3d 368, ¶ 10. In a facial challenge, that presumption can be rebutted by

proof beyond a reasonable doubt that the statute is clearly incompatible with the

Constitution. (Citations omitted.) Id.

       {¶15} The Sixth Amendment to the United States Constitution guarantees a

criminal defendant the right to a trial “by an impartial jury.” In conjunction with the

Due Process Clause, that right requires a jury to find every element of a crime proven

beyond a reasonable doubt. Alleyne v. United States, 570 U.S. 99, 103, 133 S.Ct. 2151,

186 L.Ed.2d 314 (2013). Facts that “expose the defendant to a greater punishment

than that authorized by the jury’s guilty verdict” are elements of a crime that must be

found by a jury. Apprendi v. New Jersey, 530 U.S. 466, 494, 120 S.Ct. 2348, 147

L.Ed.2d 435 (2000). In capital trials, an aggravating factor is the functional

equivalent of an element of a more serious offense and therefore must be found by a

jury. Ring v. Arizona, 536 U.S. 584, 608, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002).


                                          5
                   OHIO FIRST DISTRICT COURT OF APPEALS


       {¶16} The Sixth Amendment “requires a jury, not a judge, to find each fact

necessary to impose a death sentence. A jury’s mere recommendation is not enough.”

Hurst, 577 U.S. at 94, 589 S.Ct. 2428, 193 L.Ed.2d 504. In Hurst, the United States

Supreme Court held that Florida’s capital sentencing scheme was unconstitutional.

Id. Under Florida’s scheme, an advisory jury issued a nonbinding sentencing

recommendation of life or death to the trial court, which included no specific

findings of fact regarding the existence of aggravating circumstances. Id. at 99. The

Supreme Court explained that the Sixth Amendment requires a jury’s verdict to serve

as the basis for a death sentence, not a judge’s fact-finding. Id. at 102. The Court

overruled its precedent that held otherwise. Id. at 104 (overruling Hildwin v.

Florida, 490 U.S. 638, 109 S.Ct. 2055, 104 L.Ed.2d 728 (1989), and Spaziano v.

Florida, 468 U.S. 447, 104 S.Ct. 3154, 82 L.Ed.2d 340 (1984)).

       {¶17} Lynch argues that Ohio’s capital sentencing scheme suffers from the

same defects that rendered Florida’s unconstitutional in Hurst.

       {¶18} In Ohio, capital trials are bifurcated into two phases—a guilt phase and

a penalty phase. During the guilt phase, the jury determines whether the defendant is

guilty of aggravated murder and if any aggravating circumstances alleged in the

indictment exist. R.C. 2929.03(B).

       {¶19} In the penalty phase, the state presents the aggravating circumstances

that the jury found in the guilt phase and the defense presents mitigating factors.

R.C. 2929.04(B) and 2929.03(D)(1). The jury then weighs the aggravating and

mitigating circumstances. R.C. 2929.03(D)(2). If a unanimous jury finds that the

aggravating circumstances sufficiently outweigh the mitigating factors, “the jury shall

recommend to the court that the sentence of death be imposed.” Id.


                                          6
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶20} If the jury recommends death, the trial court must independently

consider the “evidence raised at trial, the testimony, other evidence, statement of the

offender, arguments of counsel, and, if applicable, the reports submitted to the

court.” R.C. 2929.03(D)(3). The trial court then reweighs the aggravating and

mitigating circumstances and determines if the aggravating circumstances outweigh

the mitigating factors beyond a reasonable doubt. Id. Upon making that finding, the

trial court “shall impose sentence of death on the offender.” Id. The trial court must

state its specific findings in a separate opinion. R.C. 2929.03(F).

       {¶21} Lynch urges this court to adopt a broad reading of Hurst—that the

Sixth Amendment requires the jury to make specific factual findings regarding the

sufficiency of the aggravating circumstances to impose the death penalty, rather than

simply issue recommendations. Lynch contends that a jury’s recommendation

triggers improper independent judicial fact-finding before the trial court imposes the

death penalty, inconsistent with Hurst. While Lynch’s arguments arguably are

somewhat persuasive, we must affirm the trial court’s judgment.

       {¶22} The Ohio Supreme Court rejected Lynch’s arguments in Mason, 153

Ohio St.3d 476, 2018-Ohio-1462, 108 N.Ed. 56, at ¶ 29. First, material differences

exist between the two schemes. Unlike in the former Florida death-penalty scheme,

an Ohio jury must make findings in the guilt phase that one or more aggravating

circumstances existed beyond a reasonable doubt. Id. at ¶ 32. That fact-finding was a

“key distinction” for the Supreme Court of Ohio, as it established the aggravating

circumstances that the trial court must weigh against mitigating circumstances. Id. at

¶ 37. Second, an Ohio trial court cannot find additional aggravating circumstances

independent of the jury or increase the sentence based on its own finding. Id. at ¶ 39-

40. Finally, Mason rejected the argument that Hurst requires a jury to exclusively
                                       7
                    OHIO FIRST DISTRICT COURT OF APPEALS


decide whether to impose death. Id. at ¶ 42. Instead, the court concluded that Ohio’s

scheme “safeguards offenders from wayward juries” when the trial court reweighs

the aggravating circumstances found by the jury against the mitigating

circumstances. Id. at ¶ 40.

       {¶23} While Lynch disagrees with that reasoning, the Ohio Supreme Court

has repeatedly reaffirmed Mason and upheld Ohio’s capital punishment scheme as

constitutional. See State v. Wilks, 154 Ohio St.3d 359, 2018-Ohio-1562, 114 N.E.3d

1092, ¶ 228; State ex rel. O’Malley v. Collier-Williams, 153 Ohio St.3d 553, 2018-

Ohio-3154, 108 N.E.3d 1082, ¶ 20; State v. Goff, 154 Ohio St.3d 218, 2018-Ohio-

3763, 113 N.E.3d 490, ¶ 36; State v. Tench, 156 Ohio St.3d 85, 2018-Ohio-5205, 123

N.E.3d 955, ¶ 279; State v. Grate, 164 Ohio St.3d 9, 2020-Ohio-5584, 172 N.E.3d 8, ¶

151-152; State v. Graham, 164 Ohio St.3d 187, 2020-Ohio-6700, 172 N.E.3d 841, ¶

185-186.

       {¶24} Therefore, under State v. Mason, we reject Lynch’s facial challenge to

Ohio’s capital punishment scheme and overrule Lynch’s second assignment of error.

                                  B. As-Applied Challenge

       {¶25} In his first assignment of error, Lynch contends that Ohio’s death-

penalty scheme, as applied to his trial proceedings, violates the Sixth and Fourteenth

Amendments to the United States Constitution. An as-applied challenge requires

clear and convincing evidence that the application of the statute in the context of the

specific case is unconstitutional. Wymsylo v. Bartec, Inc., 132 Ohio St.3d 167, 2012-

Ohio-2187, 970 N.E.2d 898, ¶ 20, 22.

       {¶26} Lynch argues that comments made by the trial court, prosecutor, and

his defense counsel unconstitutionally diminished the jury’s sense of responsibility

by characterizing its death sentence as a recommendation. Lynch relies on the
                                       8
                   OHIO FIRST DISTRICT COURT OF APPEALS


arguments made in his facial challenge—that under Hurst “a mere recommendation

is not enough”—to argue that those comments were improper.

       {¶27} The Eighth Amendment to the United States Constitution requires a

jury in a capital case to be accurately informed of its responsibility for determining

the propriety of imposing the death penalty. Caldwell v. Mississippi, 472 U.S. 320,

329, 105 S.Ct. 2633, 86 L.Ed.2d 231 (1985). To succeed on his Caldwell claim, Lynch

must first show that remarks made during the penalty phase erroneously

“minimize[d] the jury’s sense of responsibility for determining the appropriateness

of death.” Id. at 341. Second, Lynch must show that the remarks to the jury “

‘improperly described the role assigned to the jury by local law.’ ” Romano v.

Oklahoma, 512 U.S. 1, 9, 114 S.Ct. 2004, 129 L.Ed.2d 1 (1994), quoting Dugger v.

Adams, 489 U.S. 401, 407, 109 S.Ct. 1211, 103 L.Ed.2d 435 (1989).

       {¶28} During Lynch’s trial, the prosecutor, trial court, and defense counsel

all informed the jury that it could recommend that Lynch be sentenced to death. Yet,

the trial court instructed the jury to “decide which sentence will be imposed” and

that it was the jury’s “duty to find that the sentence of death shall be imposed.” An

“uncorrected suggestion that the responsibility for any ultimate determination of

death will rest with others presents an intolerable danger” that a jury will minimize

the responsibility and importance of its role. Caldwell at 334. But we do not need to

determine whether the trial court’s instructions sufficiently corrected any suggestion

that the responsibility for sentencing Lynch to death rested elsewhere.

       {¶29} Lynch’s Caldwell claim fails because the comments to the jury

accurately characterized the role of the jury under Ohio law. Ohio juries make the

necessary factual findings, weigh the aggravating and mitigating circumstances, and

recommend a sentence. But the defendant cannot receive the death penalty without
                                      9
                    OHIO FIRST DISTRICT COURT OF APPEALS


the trial court separately weighing the aggravating circumstances as determined by

the jury against mitigating factors. The jury’s recommendation is just that—a

recommendation that the trial court may accept or reject, based on its independent

weighing of the factors.

       {¶30} The remarks by the trial court, prosecutor, and Lynch’s defense

counsel properly described the role assigned to the jury under Ohio law. Therefore,

Lynch’s first assignment of error is overruled.

                                 III.   Conclusion

       {¶31} For the foregoing reasons, we overrule Lynch’s two assignments of

error and affirm the trial court’s judgment.




                                                                   Judgment affirmed.

ZAYAS, P.J., and BERGERON, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                          10